                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 04/30/2021


TRUSTEES OF THE DISTRICT COUNCIL
NO. 9 PAINTING INDUSTRY
INSURANCE FUND; TRUSTEES OF THE
DISTRICT COUNCIL NO. 9 PAINTING
INDUSTRY ANNUITY FUND; DISTRICT
COUNCIL NO. 9 INTERNATIONAL
UNION OF PAINTERS AND ALLIED
                                                             No. 21-CV-3705 (RA)
TRADES AFL-CIO,
                                                                     ORDER
                             Petitioners,

                        v.

SPEEDO CORP.

                             Respondent.


RONNIE ABRAMS, United States District Judge:

        This case has been assigned to me for all purposes. On April 26, 2021 Petitioners filed a

complaint seeking confirmation of an arbitration award. Petitioners have not yet docketed an

affidavit of service.

        In this Circuit, confirmation proceedings for arbitration awards must be “treated as akin

to a motion for summary judgment.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir.

2006). Accordingly, it is hereby:

        ORDERED that Petitioners shall file and serve any additional materials with which they

intend to support their petition for confirmation by May 14, 2021. Such materials shall include,

at minimum, (1) a certified copy of the arbitral award and (2) sworn or certified copies of the

underlying contracts at issue. Respondent’s opposition, if any, is due on June 11, 2021.

Petitioners’ reply, if any, is due on June 25, 2021.
         Petitioners shall serve a copy of this Order on Respondent, and file proof of such service

 on the docket.

 SO ORDERED.

Dated:     April 30, 2021
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
